Citation Nr: 0519700	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04 02-739	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Chapter 35 dependents' educational 
assistance (DEA).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1968 to July 1970.  He died in June 2002.  The 
appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the appellant's claim for service connection for the 
cause of the veteran's death and for Chapter 35 dependents' 
educational assistance.  She filed a timely appeal.  In April 
2005, she testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.


FINDINGS OF FACT

1.  The preponderance of evidence indicates the veteran did 
not serve in the Republic of Vietnam.

2.  The veteran died in June 2002 of metastatic lung cancer; 
and at the time of his death, he did not have any service-
connected disabilities.  

3.  There is no persuasive evidence suggesting the veteran's 
fatal metastatic lung cancer either originated in service or 
is otherwise causally related to his military service, 
including to exposure to herbicides such as the dioxin in 
Agent Orange.




CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2004).

2.  The requirements have not been met for DEA pursuant to 
Chapter 35, Title 38, of the United States Code.  38 U.S.C.A. 
§ 3501 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Here, a November 2002 letter provided the appellant with 
notice of the evidence needed to support her claim that was 
not on record at the time of the letter, the evidence 
VA would assist her in obtaining, and the evidence it was 
expected that she would provide.  That letter satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but it did not include the 
specific language of the "fourth element" outlined above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the November 2002 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the appellant was otherwise fully notified 
of the need to give VA any evidence pertaining to her claim.  
The letter requested that she provide or identify any 
evidence supporting her claim and specifically outlined the 
necessary evidence.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice her, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004);  see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held, among other things, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a) (West 2002), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. at 119-120.  In this case, the appellant was 
provided the required VCAA notice by letter of November 2002, 
prior to the RO's initial decision in July 2003.  So this was 
in accordance with the holding in Pelegrini II.  

With respect to the VCAA letter of November 2002, the 
appellant was requested to respond within 30 days.  The 
letter also informed her that she could take up to one year 
to respond without jeopardizing the potential effective date 
for compensation - should, in fact, her claim be granted.



38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), and his entire military personnel file.  A 
certified copy of the death certificate was also obtained.  
The appellant has not indicated that she has any additional 
relevant information or evidence to submit, or which needs to 
be obtained.  

In sum, the record reflects that the facts pertinent to this 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.


Factual Background

The death certificate indicates the veteran died in June 
2002, and that metastatic lung cancer was the immediate cause 
of his death.  It is also noted on the death certificate that 
tobacco use (i.e., smoking) contributed to his death.

The veteran's SMRs are negative for any indication of lung 
cancer.  His DD Form 214 indicates he had no foreign service, 
so including in Vietnam.  He was assigned to the 704th 
Transportation Company at Fort Eustis, Virginia.  He received 
an early honorable discharge for seasonal employment.

The veteran's personnel records indicate he requested 
deferment from an assignment to the Republic of Vietnam 
because he had a brother who was serving there.  The Acting 
Commander recommended approval of his request.  The records 
indicate he served at Fort Ord, California, and Fort Eustis, 
Virginia.  There is no indication that he ever served in 
Vietnam - either on permanent duty status or on temporary 
assignment.  

In July 2002, the veteran filed a claim for service 
connection for lung cancer due to exposure to herbicide 
agents (i.e. Agent Orange) (See VA Form 21-526).  
He indicated he served in Vietnam from December 1968 to April 
1969.

In July 2003, the appellant filed an informal claim for 
survivor's benefits.  She reported that the veteran was 
stationed in Vietnam until his brother was killed in the war 
and then he brought his brother's body home to his family.  
Research performed by the RO indicates the veteran's brother 
(D.G.C.) died in July 1969.

At the April 2005 hearing, the appellant testified that the 
veteran told her that he was sent to Vietnam to retrieve his 
brother's body (see transcript of the hearing, pg. 4, lines 
17-23).  She met and married the veteran in 2001 (pg. 4, 
lines 7-8).


Governing Statutes and Regulations

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c) (2004); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Where the service-connected condition affects vital organs, 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).  However, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, in which case it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  
38 C.F.R. § 3.312(c)(4).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).



A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed under 38 
C.F.R. § 3.309(e) will be service-connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.

The diseases listed under 38 C.F.R. § 3.309(e) include:  
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

In order to be service-connected under 38 C.F.R. § 3.309(e), 
the diseases listed above shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that choracne of other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

As mentioned, the veteran's death certificate indicates the 
immediate cause of his death was metastatic lung cancer and 
that use of tobacco products (smoking) contributed to his 
death.  Lung cancer is one of the diseases listed under 38 
C.F.R. § 3.309(e) for which service connection can be 
presumed if there is evidence that the veteran served in the 
Republic of Vietnam as specified under 38 C.F.R. § 3.307(a).  
The appellant contends the veteran served in Vietnam and was 
exposed to Agent Orange while there and, consequently, 
service connection should be presumed for the cause of his 
death.  

After an exhaustive review of the veteran's entire military 
personnel file, there is no indication that he ever served in 
Vietnam.  In fact, he specifically asked for deferment from 
any assignment in Vietnam because his brother was already 
serving there.  The appellant contends that her late husband 
veteran told her that he went over to Vietnam to retrieve his 
brother's body after he died in July 1969.  However, the 
evidence indicates he was stationed at Fort Eustis, Virginia, 
at the time, and there are no temporary duty assignment 
orders indicating or even suggesting he was sent to Vietnam 
to retrieve his brother's body.  So, unfortunately, the 
preponderance of the evidence indicates he did not serve in 
Vietnam and, therefore, service connection cannot be presumed 
for his fatal metastatic lung cancer.  

The Board also has considered whether the veteran may have 
been entitled to direct service connection for his fatal lung 
cancer.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 
1994).  But there is no indication that he had any symptoms 
of lung cancer during his military service.  Furthermore, the 
death certificate indicates that chronic use of tobacco 
products (smoking) contributed to his death.

For these reasons, the claim for service connection for the 
veteran's death must be denied because the preponderance of 
the evidence is unfavorable, meaning the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102 (2004); see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

And as for the remaining claim, a surviving spouse of a 
veteran, who died of a service-connected disability or who 
had a permanent and total disability rating due to service-
connected disability in effect at the time of death, is 
entitled to DEA benefits.  38 U.S.C.A. § 3501(a); 38 C.F.R. 
§§ 21.3020, 21.3021.

Here, though, since the Board has denied service connection 
for the cause of the veteran's death, and, as the record 
reflects, the veteran was not evaluated as having disability 
total and permanent in nature as a result of service-
connected disability at the time of his death, his surviving 
spouse is not eligible for such benefits, and entitlement to 
DEA is not warranted as a matter of law.  38 U.S.C.A. § 
3501(a); 38 C.F.R. §§ 21.3020, 21.3021.  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement).  Therefore, the claim for DEA also is 
denied.

ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for Chapter 35 DEA is denied.

	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


